Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 11/17/2022.  Claims 1 & 14 have been amended.  Claims 2-3 & 15 have been canceled and claims 16- 18 have been newly added.  No other claims have been amended, added, or canceled.  Accordingly, claims 1, 4-14 & 16- 18 are pending.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-14 & 16- 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,  4-14 & 16- 18 (in particular independent claims 1 & 14) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As per claim 1 and 14 they both recite the limitation(s) of a “fast slope detection filter” and a “slow slope detection filter”, these words do not appear anywhere within the instant specification. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  4-14 & 16- 18  are rejected under 35 U.S.C. 103 as being unpatentable over Sloetjes et al. (EP3002574B1) in view of Tang et al. (US 2017/0153122 A1).
As per claim 1, Sloetjes discloses: a device for sensing a physical parameter, comprising:
a sensor element configured for measuring the physical parameter and for outputting a corresponding measured signal, wherein the measured signal is influenceable by a sensor drift of the sensor element (see Sloetjes at least Abstract & fig. 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value”);
a corrector for correcting the measured signal output by the sensor element so as to obtain a corrected signal, wherein the corrector is configured for evaluating the measured signal to determine a drift effect of the sensor drift on the measured signal and for correcting the measured signal so as to at least partially compensate for the drift effect (see Sloetjes at least Abstract & fig. 7 “adjusting the measured value to agree with the target value”); and
a signal output configured for outputting the corrected signal (see Sloetjes at least Abstract & fig. 2- 7 “providing the adjusted output as a corrected output of the sensor”), wherein the corrector further comprises:
a compensator configured for combining the measured signal with a correction factor so as to obtain the corrected signal (see Sloetjes at least Abstract & fig. 2-5 “offset correct curve and DOC target”);
a drift evaluator configured for evaluating the measured signal to determine the drift effect and for adapting the correction factor so as to compensate for the drift effect (see Sloetjes at least Abstract & fig. 2-5 “offset correct curve and DOC target”);
a correction factor updater configured for adapting a correction factor applied to the measured signal for obtaining the corrected signal so as to compensate for the drift effect (see Sloetjes at least Abstract & fig. 2-5 “offset correct curve and DOC target”). 
Sloetjes discloses the invention as detailed above; Sloetjes further discloses outputting a corrected output (i.e., fig. 3-5). 
However, Sloetjes does not appear to explicitly disclose a measured signal evaluator configured for evaluating the measured signal with respect to a fast variation of the measured signal, wherein the measured signal evaluator comprises a fast slope detection filter; and a correction factor evaluator configured for evaluating the correction factor with respect to a slow variation of the correction factor, wherein the correction factor evaluator comprises a slow slope detection filter, wherein the corrector is configured to update the correction factor responsive to a detected fast variation in the measured signal and/or responsive to a detected slow variation of the correction factor. 
Nevertheless, Tang who is in the same field of endeavor discloses a measured signal evaluator configured for evaluating the measured signal with respect to a fast variation of the measured signal, wherein the measured signal evaluator comprises a fast slope detection filter (see Tang at least fig. 1-11 and in particular fig. 2 & 4-6 and ¶ 51-56 “using various filters to calibrate the filtering process”); and a correction factor evaluator configured for evaluating the correction factor with respect to a slow variation of the correction factor, wherein the correction factor evaluator comprises a slow slope detection filter, wherein the corrector is configured to update the correction factor responsive to a detected fast variation in the measured signal and/or responsive to a detected slow variation of the correction factor (see Tang at least fig. 1-11 and in particular fig. 2 & 4-6 and ¶ 51-56 “using various filters to calibrate the filtering process”).  
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to modify Sloetjes’s process for correcting offset drift in in signals from sensors with those of Tang’s for automatic sensor calibration in order to form a more improved and efficient overall system (i.e., by improving the data quality and reducing the overall cost—decreasing computing resources). 
Motivation to combine Sloetjes with Tang, not only comes from knowledge well known in the art but also from Tang (see ¶ 1- 20).
Both Sloetjes and Tang disclose claim 4: wherein the corrector comprises a measured signal evaluator configured for evaluating the measured signal with respect to a fast variation in the measured signal, wherein the corrector is configured for associating a fast change of the measured signal having a magnitude being greater than a threshold value with a change of the physical parameter and for associating a fast change of the measured signal having a magnitude being smaller than a threshold value with the drift effect (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value” and see Tang at least fig. 1-11 and in particular fig. 2 & 4-6 and ¶ 51-56).  
	Motivation to combine Sloetjes and Tang, in the instant claim, is the same as that in claim 1 above.
Both Sloetjes and Tang disclose claim 5: wherein the corrector comprises a measured signal evaluator configured for separating a drift component from the measured signal, wherein the corrector is configured for adapting a reference value of the physical parameter used for determining a correction value and further used for correcting the measured signal based on adapted filter coefficients (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value” and see Tang at least fig. 1-11 and in particular fig. 2 & 4-6 and ¶ 51-56).  
	Motivation to combine Sloetjes and Tang, in the instant claim, is the same as that in claim 1 above.
Both Sloetjes and Tang disclose claim 6: wherein the corrector is configured for using a variable correction factor for correcting the measured signal, wherein the corrector comprises a correction factor evaluator configured for evaluating the correction factor with respect to a slow variation of the correction factor, wherein the corrector is configured for associating a slow change of the correction factor having a magnitude being larger than a threshold value with the drift effect, and wherein the corrector is configured to update the correction factor responsive to the drift effect (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value” and see Tang at least fig. 1-11 and in particular fig. 2 & 4-6 and ¶ 51-56).  
	Motivation to combine Sloetjes and Tang, in the instant claim, is the same as that in claim 1 above.
Both Sloetjes and Tang disclose claim 7: wherein the corrector is configured for correcting the measured signal using a correction factor, wherein the corrector comprises a correction factor updater configured for updating the correction factor responsive to a determined change in the INF 2018 P 51530 US-34-physical parameter and for updating the correction factor responsive to a determined drift effect (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value” and see Tang at least fig. 1-11 and in particular fig. 2 & 4-6 and ¶ 51-56).  
	Motivation to combine Sloetjes and Tang, in the instant claim, is the same as that in claim 1 above.
Both Sloetjes and Tang disclose claim 8: wherein, for updating the correction factor responsive to the determined change in the physical parameter, the correction factor updater is configured for using an updated reference value of the physical parameter in a polynomial and a filter for filtering a result of the polynomial, wherein the correction factor updater is configured for adapting filter parameters of the filter using coefficients indicating the determined drift effect (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value” and see Tang at least fig. 1-11 and in particular fig. 2 & 4-6 and ¶ 51-56).  
	Motivation to combine Sloetjes and Tang, in the instant claim, is the same as that in claim 1 above.
Both Sloetjes and Tang disclose claim 9: wherein the corrector comprises a reference value updater configured for providing a reference value for determination of a correction value used for correcting the measured signal, wherein the reference value updater is configured for using a determined corrected value of the physical parameter contained in the corrected signal as reference value for a subsequent iteration of drift detection when no drift occurs and for updating the reference value in case a drift occurs (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value” and see Tang at least fig. 1-11 and in particular fig. 2 & 4-6 and ¶ 51-56).  
	Motivation to combine Sloetjes and Tang, in the instant claim, is the same as that in claim 1 above.
Both Sloetjes and Tang disclose claim 10: comprising a drift detector configured for detecting a presence of the drift effect and for controlling the device so as to compensate for the drift effect responsive to the drift effect and so as to skip compensating the drift effect in case no presence of the drift effect is detected (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value” and see Tang at least fig. 1-11 and in particular fig. 2 & 4-6 and ¶ 51-56).  
	Motivation to combine Sloetjes and Tang, in the instant claim, is the same as that in claim 1 above.
Both Sloetjes and Tang disclose claim 11: wherein the device comprises a signal input for receiving a control signal indicating to activate or deactivate compensation of the drift effect, wherein the device is configured for handling the drift effect in accordance with the control signal (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value” and see Tang at least fig. 1-11 and in particular fig. 2 & 4-6 and ¶ 51-56).  
	Motivation to combine Sloetjes and Tang, in the instant claim, is the same as that in claim 1 above.
Both Sloetjes and Tang disclose claim 12: wherein the sensor element comprises a barometric pressure sensor, and wherein the drift effect is caused by a temperature variation of the device (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value” and see Tang at least fig. 1-11 and in particular fig. 2 & 4-6 and ¶ 51-56).  
	Motivation to combine Sloetjes and Tang, in the instant claim, is the same as that in claim 1 above.
Both Sloetjes and Tang disclose claim 13: discloses wherein the device comprises a drone or unmanned aerial device (see Tang at least Abstract and fig. 1 & 9) 
	Motivation to combine Sloetjes and Tang, in the instant claim, is the same as that in claim 1 above.
Both Sloetjes and Tang disclose claim 14: A method for sensing a physical parameter, the method comprising: correcting a measured signal so as to obtain a corrected signal, the measured signal being obtained by measuring the physical parameter using a sensor element and by providing the measured signal, wherein the measured signal is influenced by a sensor drift of the sensor element; using a fast slope detection filter evaluating the measured signal to determine a drift effect of the sensor drift on the measured signal; using a slow slope detection filter, correcting the measured signal so as to at least partially compensate for the drift effect; and outputting the corrected signal (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value” and see Tang at least fig. 1-11 and in particular fig. 2 & 4-6 and ¶ 51-56).  
	Motivation to combine Sloetjes and Tang, in the instant claim, is the same as that in claim 1 above.
As per claim 16, Sloetjes and Tang disclose: wherein the sensor element comprises a MEMS barometric pressure sensor or a MEMS altimeter (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value” and see Tang at least fig. 1-11 and in particular fig. 2 & 4-6 and ¶ 51-56).  Expect that Sloetjes and Tang do not disclose a MEMS barometric pressure sensor/altimeter. It would have been an obvious matter of design choice to have uses a MEMS barometric pressure sensor/altimeter, since applicant has not disclosed that the use of such a specific sensor/altimeter solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Sloetjes’s pressure sensor. 
	Motivation to combine Sloetjes and Tang, in the instant claim, is the same as that in claim 1 above.
As per claim 17 both Sloetjes and Tang disclose: wherein the corrector comprises an integrated circuit (see Sloetjes at least Abstract & fig. 2- 7 “ASIC” and see Tang at least fig. 1-11 and in particular fig. 2 & 4-6 and ¶ 51-56).  
	Motivation to combine Sloetjes and Tang, in the instant claim, is the same as that in claim 1 above.
As per claim 18 both Sloetjes and Tang disclose: wherein the sensor element and the corrector comprise a single package for outputting the corrected signal (see Sloetjes at least Abstract & fig. 2- 7 and see Tang at least fig. 1-11 and in particular fig. 2 & 4-6 and ¶ 51-56).  
	Motivation to combine Sloetjes and Tang, in the instant claim, is the same as that in claim 1 above.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663